Case 2:20-cv-11459-VAP-AFM Document 4 Filed 01/04/21 Page 1 of 1 Page ID #:9



 1

 2

 3

 4                                                        JS-6
 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11    MANUEL J. CASTANON,                   Case No. 2:20-cv-11459-VAP (AFM)
12
                        Petitioner,
            v.                              JUDGMENT
13

14    WARDEN,
15
                        Respondent.
16

17         Pursuant to the Order Dismissing Action, IT IS ORDERED AND
18   ADJUDGED that this action is dismissed without prejudice.
19

20   DATED: January 4, 2021
21

22
                                         ___________________________________
                                                 VIRGINIA A. PHILLIPS
23                                         UNITED STATES DISTRICT JUDGE
24

25

26

27

28
